     Case 1:20-cv-00999-DAD-EPG Document 11 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KYLE PETERSEN,                                     No. 1:20-cv-00999-DAD-EPG (PS)
12                      Plaintiff,
13          v.                                          ORDER DENYING MOTION FOR COPY OF
                                                        CIVIL COMPLAINT
14   MEKIASH BUYARD,
                                                        (ECF No. 10)
15                      Defendant.
16
            On March 4, 2021, Plaintiff Kyle Petersen (“Plaintiff”), a federal prisoner proceeding pro
17
     se and in forma pauperis, filed a motion requesting a copy of his complaint. (ECF No. 10).
18
     Plaintiff’s motion states that he intends to file a motion in this action and needs a copy of the
19
     complaint to do so. He further states that his legal documents were lost when he was transferred
20
     to his current institution of confinement. For the reasons below, the Court denies Plaintiff’s
21
     motion.
22
            As the Court has explained in connection with other cases pending in this court, the Court
23
     does not typically make copies for litigants for free:
24
            Plaintiff is advised that the Clerk of Court does not ordinarily provide free copies
25
            of case documents to parties. The Clerk charges $.50 per page for copies of
26          documents. See 28 U.S.C. § 1914(a). Copies of up to twenty pages may be made
            by the Clerk's Office at this Court upon written request and prepayment of the
27          copy fees.
28   Petersen v. Buyard, No. 1:20-cv-884-DAD-EPG (PS), ECF No. 6.
                                                       1
     Case 1:20-cv-00999-DAD-EPG Document 11 Filed 03/08/21 Page 2 of 2


 1             Although the Court has twice before granted Plaintiff copies of documents in other cases,

 2   each time it informed him that it was a “one-time exception” and that “In the future, Plaintiff

 3   must retain a copy of all documents submitted to the Court. The Court will not look favorably on

 4   future requests for free copies of filed documents.” Id. at 2. See also Petersen v. Buyard, No.

 5   1:20-cv-00954-DAD-EPG, ECF No. 6 at 2 (substantially the same).

 6             Here, the Court will not make another exception to provide Plaintiff with free copies of

 7   documents in this case. This action is stayed until the Ninth Circuit rules on Plaintiff’s pending

 8   criminal appeal. (ECF No. 9). That appeal is still pending. See United States v. Peterson, No. 19-

 9   10246 (9th Cir.). Therefore, no filings are due or will be considered in this case until the stay is

10   lifted.

11             If Plaintiff still has not received his legal property when the stay in this case is lifted, he

12   may file another motion. He should explain what he has done to obtain his legal property and the

13   response of the institution, with any document showing his attempt to obtain his legal property.

14             Therefore, IT IS HEREBY ORDERED that Plaintiff’s Motion for a Copy of Civil

15   Complaint (ECF No. 10) is DENIED without prejudice.

16
     IT IS SO ORDERED.
17

18       Dated:       March 8, 2021                                 /s/
19                                                             UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28

                                                           2
